Citation Nr: 0609236	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to exposure to Agent Orange.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a urinary tract 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968 and from August 1970 to August 1972.  He was 
awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO granted service 
connection for PTSD and assigned an initial 10 percent 
evaluation, effective from August 16, 2001, and denied claims 
for service connection for prostate cancer and a urinary 
tract disability.  By an August 2002 rating decision, the RO 
assigned a 50 percent evaluation to the service-connected 
PTSD, effective from August 16, 2001.  As the 50 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2003, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration. 

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).

The issues of entitlement to service connection for urinary 
tract disability and entitlement to an initial disability 
rating in excess of 50 percent for PTSD will be addressed in 
the remand that follows the order of the decision below. 





FINDINGS OF FACT

1.  The veteran has a current diagnosis of prostate cancer.

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate 
cancer are met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In addition, where the claim is one for basis entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Despite the inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, given the favorable outcome of the veteran's claim 
for presumptive service connection for prostate cancer taken 
below, the RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Thus, any prejudice to the 
veteran in proceeding with his claim for service connection 
for prostate cancer would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra.  

Service Connection for Prostate Cancer

The veteran contends that his prostate cancer is the result 
of exposure to herbicide agents during his active duty in the 
Republic of Vietnam.  After a review of the evidence of 
record, the Board finds that service connection for the 
aforementioned disability is warranted.  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may also be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service. 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by service medical records, or for 
which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R.  § 3.303(a).

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.

VA regulations contain special provisions for service 
connection for those exposed to herbicides during active 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R.      § 
3.309(e) (2005).  There are also certain time limits for 
presumptive service connection.  The list of specified 
diseases for which presumptive service connection is 
available includes prostate cancer. 38 C.F.R. § 3.309(e) 
(2005). 

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313 (2005).

In this case, in a September 2001 statement to the RO, the 
veteran maintained that he developed prostate cancer as a 
result of exposure to Agent Orange during his active duty in 
the Republic of Vietnam.  In support of his contention, the 
veteran's DD 214 reflects that he was awarded the Vietnam 
Campaign Medal, Vietnam Service Medal with two stars, the 
Republic of Vietnam Meritorious Unit Commendation Gallantry 
cross with palm.  He was also awarded the Purple Heart Medal, 
as a result of sustaining a superficial fragmentation wound 
to the left hand in the vicinity of Quong Ngai in the 
Republic of Vietnam (see service medical record, dated April 
3, 1967).  In addition, the post-service VA medical records 
reflect that the veteran has been diagnosed as having 
prostate cancer (see VA clinic note, dated February 1, 2006).

Overall, the evidence of record supports a finding of 
presumptive service connection for prostate cancer based on 
the veteran's Vietnam service and his exposure to Agent 
Orange during that service.  Here, the record evidence 
demonstrates that the veteran has a current medical diagnosis 
of prostate cancer, and that he served in the Republic of 
Vietnam during the Vietnam era.  Thus, entitlement to service 
connection for prostate cancer under the provisions of 
38 U.S.C.A. § 1116, and 38 C.F.R. §§ 3.307 and 3.309(e) is 
warranted.

In arriving at its decision on this question, the Board is 
cognizant of the fact that it has relied upon material 
obtained subsequent to the RO's issuance of its supplemental 
statement of the case (SSOC) in January 2005. Although 
reliance on such material generally gives rise to a duty on 
the part of the Board to notify the claimant of the material 
and of the reliance proposed to be placed upon it, see 
Thurber v. Brown, 5 Vet. App. 119 (1993), such notification 
would serve no useful purpose where, as here, the Board is 
granting the benefit sought on appeal and there is 
consequently no risk of prejudice to the appellant. Cf. 38 
C.F.R. §§ 19.37, 20.1304(c) (2005) (new evidence received at 
the Board subsequent to the issuance of the last statement of 
the case or SSOC need not be referred to the agency of 
original jurisdiction for review and preparation of a SSOC if 
the Board determines that the benefit sought may otherwise be 
allowed).  Indeed, such a procedure would serve only to 
further delay an allowance of the benefit sought.

ORDER

Entitlement to service connection for prostate cancer, as 
result of exposure to Agent Orange exposure during service in 
the Republic of Vietnam, is granted.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also provides the veteran an explanation as 
to the type of evidence that is needed to establish both a 
(higher initial) disability rating and an effective date.

As for the claim for service connection for an urinary tract 
disability, the veteran contends, in essence, that he has a 
urinary tract disability which had its onset in service, to 
include as a result of exposure to Agent Orange during his 
active service in the Republic of Vietnam.  

In September 2003, the Board remanded the case to the RO, in 
part, for the accomplishment of a VA genitourinary 
examination of the veteran.  In the remand directives, the 
examiner was requested to provide a medical opinion as to 
whether any current disorder(s) had their onset during 
service, were related to findings of painful urination and 
urethritis in November 1967 and February 1971, respectively, 
or was the result of the appellant's presumed exposure to 
herbicide agents during his service in the Republic of 
Vietnam.  Thereafter, in July 2004, the veteran was examined 
by VA, but the examiner failed to provide the opinions 
requested by the Board in their September 2003 remand.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, given 
the guidance of the Court in Stegall, the case must again be 
remanded to accomplish these directives.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective for the claims on 
appeal (i.e., service connection for an 
urinary tract disability and an initial 
disability rating in excess of PTSD), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a genitourinary 
examination.  The examiner, prior to 
conducting the examination of the veteran, 
should review the claims folder.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should elicit from the veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  Based 
on a review of the claims folder and after 
examining the veteran, the examiner must  
answer the following questions:

(a) What are the veteran's current urinary 
tract disorder(s); (b) Is any currently 
diagnosed urinary tract disorder(s) have 
its/their onset during military service?; 
and, (c) Was any such urinary tract 
disorder(s) caused by an incident or event 
that occurred during the veteran's 
military service, such as the painful 
urination and urethritis seen in November 
1967 and February 1971, respectively, or 
his presumed exposure to herbicide agents 
because of his service in the Republic of 
Vietnam?  A complete rationale for all 
opinions expressed must be included in the 
examination report.

3.  After undertaking any other development 
deemed appropriate, the RO should 
adjudicate the issues of entitlement to 
service connection for a urinary tract 
disorder and entitlement to an initial 
disability rating in excess of 50 percent 
for PTSD.

4.  If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  If the 
veteran has not reported for the scheduled 
examination, the supplemental statement of 
the case should include the provisions of 
38 C.F.R. § 3.655 (2005) and an explanation 
of the regulations application in this 
case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


